Citation Nr: 0602991	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claims listed above.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in August 2004, a 
transcript of which is of record.

The record reflects the veteran also initiated an appeal on 
the denial of service connection for PTSD, but this claim was 
ultimately allowed by an April 2004 rating decision.  In view 
of the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The Board acknowledges that the veteran submitted a Notice of 
Disagreement to the initial rating assigned for his PTSD.  
However, as noted by a letter sent to the veteran in July 
2005, he did not perfect this appeal by filing a timely 
Substantive Appeal following the promulgation of a Statement 
of the Case (SOC).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2005).  Accordingly, the Board has no jurisdiction to 
address this issue.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran has current right ankle 
disorder that is causally related to active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran has a current back 
disorder that is causally related to active service

4.  The medical evidence reflects that the veteran's hearing 
loss was noted at the time of his enlistment to active 
service, and was not aggravated therein.

5.  Service connection was previously denied for a left knee 
disorder by an August 1970 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
did not appeal.

6.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right ankle 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Service connection is not warranted for a low back 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).

3.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2005).

4.  The August 1970 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 4005(c) (1970) (38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 19.153 (1970) (38 C.F.R. § 20.1103 
(2005)).

5.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
left knee disability, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was provided with notice 
prior to the initial adjudication of his claims by the 
September 2003 rating decision.  Specifically, he was sent 
correspondence in June 2003 which noted the issues on appeal, 
addressed the requirements for a grant of service connection 
as well as the requirement of new and material evidence for 
the left knee claim, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, the 
veteran has been provided with a copy of the appealed rating 
decision, the July 2004 SOC, and the April 2005 Supplemental 
SOC (SSOC), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant regulatory provisions of 38 C.F.R. § 3.159 detailing 
VA's duties to assist and notify.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction to 
this decision, the veteran also was afforded the opportunity 
to provide additional testimony at the hearing before the RO 
in August 2004.  The veteran was also provided with 
examinations which addressed his right ankle and hearing loss 
claims.  For the reasons detailed below, the Board concludes 
that no examination is warranted with respect to his low back 
claim.  Under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with the July 2004 SOCs and the April 2005 
SSOC which informed them of the laws and regulations relevant 
to the veteran's claims.  Therefore, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


A.  Right Ankle

The veteran contends, to include at his August 2004 hearing, 
that he has a current right ankle disorder due to an in-
service injury.  His service medical records show treatment 
for a right ankle sprain in both December 1967 and January 
1968.  However, both his feet and lower extremities were 
clinically evaluated as normal on his May 1969 separation 
examination.  Further, there was no indication of right ankle 
problems on a June 1970 VA medical examination.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (noting that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  

The Board further notes that the veteran underwent a VA 
joints examination in March 2004 for the specific purpose of 
evaluating his right ankle claim, and that the examiner noted 
the medical recovers were reviewed.  Following examination, 
the examiner acknowledges that the veteran had a history of 
injury to the right ankle while in the military, but stated 
that currently there was no evidence of any residual of 
traumatic pathology although it was noted he had inconsistent 
presentation on clinical examination.  It was also noted that 
X-rays were normal.  

In any event, the examiner opined that the current complaints 
of his right ankle were not likely due to the sprain of the 
ankle while in the military service.

No competent medical opinion is of record which refutes the 
findings of the March 2004 VA joints examiner, who 
essentially determined that the veteran did not currently 
suffer from a right ankle disability, as a residual of an 
inservice injury or otherwise.  In this regard, it is pointed 
out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Further, as this 
opinion was based upon both an examination of the veteran and 
review of his medical records the Board finds that he had an 
adequate foundation upon which to base this opinion.  
Accordingly, the Board finds that the preponderance of the 
competent medical evidence is against a finding that the 
veteran has a current right ankle disorder that is causally 
related to active service.  Consequently, the claim must be 
denied.


B.  Low Back

The veteran essentially contends, to include at his August 
2004 hearing, that he has a current low back disorder that 
developed secondary to his left knee disorder.  

The veteran's service medical records contain no findings 
indicative of low back problems while on active duty.  In 
fact, his spine was clinically evaluated as normal on his May 
1969 separation examination.  There was also no evidence of 
any kind of low back disorder on the June 1970 VA medical 
examination.  See Mense, supra; see also Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Thus, the lack of any objective findings in the competent 
medical evidence of low back problems is itself evidence 
which tends to show that a low back disability did not have 
its onset in service or for many years thereafter.

Moreover, a thorough review of the medical evidence does not 
show any competent medical evidence to support a finding that 
the veteran currently has a chronic low back disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131, 
and as noted above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

To the extent that the veteran claims that he has a low back 
disorder that is related to his left knee disorder, in this 
decision the Board has denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
left knee disorder.  As such, the Board finds that under the 
law, the veteran lacks legal grounds to establish entitlement 
to service connection for a low back disorder secondary to a 
left knee disorder.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In other words, insofar as service connection is not 
in effect for the disability claimed by the veteran to have 
proximally caused a low back disorder, service connection on 
a secondary basis is not applicable under the law.  As there 
is no legal entitlement, the claim of entitlement to service 
connection for a low back disorder under a theory that it is 
secondary to a left knee disorder is without legal merit.  
Id.

For these reasons, the Board finds that the veteran's claim 
of service connection for a low back disorder must be denied.  
The Board also finds that no additional development, to 
include a medical examination, is warranted based on the 
facts of this case.  Even if a medical examination were to 
find that the veteran does currently have a low back 
disorder, to request a medical opinion on the contended 
causal relationship at this late date would require a 
clinician to review the same record as summarized above: 
service medical records that do not show any findings 
indicative of low back problems, and show normal findings on 
in-service examinations; the normal post-service VA medical 
examination conducted in June 1970; and the absence of 
medical findings of the claimed disability until many years 
after service.  In addition, and as discussed above, even if 
a low back disorder related to a left knee disorder was 
diagnosed, service connection has not been established for a 
left knee disorder.  Under these circumstances, a medical 
examination and/or opinion on whether a disability is linked 
to service or otherwise, is not necessary, and the Board 
finds that no further development is warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).


C.  Hearing Loss

The veteran essentially contends that he had current hearing 
loss due to in-service noise exposure.  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

On the veteran's June 1966 enlistment examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
X
0
LEFT
15
10
15
X
35

These findings correspond to evidence of hearing loss as 
defined by Hensley, supra.  As such, hearing loss was noted 
on his enlistment examination, and, thus, the presumption of 
soundness does not apply.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Here, the record reflects that audiological evaluation 
conducted as part of the veteran's May 1969 separation 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
20
LEFT
15
15
15
0
20

Thus, these findings actually indicate that the veteran's 
hearing had improved from the time of his enlistment 
examination.  As such, it clearly did not increase in 
severity while on active duty.

The Board also notes that the veteran was accorded a VA 
audiological examination in conjunction with this case in 
March 2004, which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
55
50
50
65
70
59
LEFT
55
45
50
60
65
55

Speech recognition scores were 80 percent for the right ear, 
and 64 percent for the left ear. 

Thus, the record reflects that the veteran does have a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  However, the examiner stated that based on the 
veteran's audiological history and configuration of his 
current hearing loss (a moderately-severe flat sensorineural 
hearing loss), it was not likely that the veteran's hearing 
loss was due to military noise exposure.  No competent 
medical evidence is of record which refutes this opinion.

In summary, the record reflects that the veteran had evidence 
of preexisting hearing loss which was noted on his June 1966 
enlistment examination, the medical evidence does not reflect 
that his hearing loss increased in severity during active 
service, and the only competent medical evidence to address 
the etiology of his current hearing loss disability is 
against a finding that it is causally related to active 
service.  Therefore, the Board concludes that the claim must 
be denied.

For the reasons detailed above, the Board finds that the 
preponderance of the evidence are against the veteran's 
claims of service connection for a right ankle disorder, a 
low back disorder, and/or hearing loss.  Consequently, these 
claims must be denied.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


II.  New and Material Evidence

Service connection was previously denied for a left knee 
disorder by an August 1970 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
did not appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
addition, the Court has held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

38 C.F.R. § 3.156(a) (2005) provides that a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The evidence on file at the time of the August 1970 rating 
decision included the veteran's contentions, his service 
medical records, and the findings of the June 1970 VA medical 
examination.

The service medical records reflect treatment for knee 
problems while on active duty.  For example, records dated in 
December 1967 reflect that the veteran complained of knee 
pain, and reported that he had a "spilt knee-cap."  
Subsequent records dated in March 1969 reflect he reported 
falling on his knee 3 days earlier.  However, the knee is not 
specified in these records.  His lower extremities were 
evaluated as normal on his May 1969 separation examination.  
Nevertheless, he checked the box on the concurrent Report of 
Medical History to indicate he had experienced trick or 
locked knee, and referenced his right knee.

At the June 1970 VA medical examination, the veteran reported 
that his left leg was in a cast for 4 to 6 weeks following a 
fall in June 1966.  He also reported that he was given a knee 
brace while on active duty in Germany.  In addition, he 
reported that he injured his right knee 1 year ago.

On examination, the veteran's knee motions were found to be 
normal.  X-rays taken of the knees at that time revealed 
evidence of an old ununited fracture of the lower end of the 
right patella.  No other abnormalities were noted.  Diagnoses 
included internal derangement of the right knee.  There was 
no left knee disorder diagnosed on this examination.

The August 1970 rating decision denied service connection, in 
part, for a left knee disorder stating that it was not found 
on the June 1970 examination.

The evidence added to the file since the August 1970 rating 
decision includes additional post-service medical records 
which cover a period through 2005, as well as additional 
contentions from the veteran to include at the August 2004 RO 
hearing.  Initially, the Board notes that this evidence is 
"new" to the extent it was not on file at the time of the 
last prior denial.  Nevertheless, for the reasons stated 
below, the Board finds that this evidence does not satisfy 
the standard for new and material evidence found at 38 C.F.R. 
§ 3.156(a).

The veteran essentially contends that he has a current left 
knee disorder due to an in-service injury.  While he does 
provide some additional details, similar contentions were of 
record at the time of the August 1970 rating decision.  As 
such, the Board finds that this evidence is cumulative and 
redundant of the evidence on file at the time of the last 
prior denial.

As detailed above, the veteran's original claim was denied in 
August 1970, in essence, because there was no evidence of a 
current left knee disorder.  The Board acknowledges that the 
additional post-service medical records include findings of a 
left knee disorder in June 1982.  Specifically, X-rays showed 
findings of cartilage calcification.  He was also assessed 
with traumatic effusion and questionable chondrocalinosis.  
However, there was no evidence of fracture or other bony 
abnormality noted on X-ray findings.  More importantly, his 
left knee problems were attributed to a basketball injury 
that occurred 4 days earlier; i.e., the left knee problems 
were attributed to a post-service injury.  There is no 
competent medical evidence to the effect that the veteran has 
a current left knee disorder that is causally related to his 
active service.

In short, the additional evidence reflects that the first 
post-service evidence of left knee problems was many years 
after his separation from service, which is probative 
evidence against the claim.  See Mense, supra.  Further, the 
medical evidence attributed these problems to a post-service 
injury, and no medical opinion is on file which supports the 
veteran's contentions.  Thus, this additional evidence does 
not raise a reasonable possibility of substantiating the 
claim.

As no other evidence has been added to the file, the Board 
finds that the even the additional evidence was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received as part of the 
veteran's application to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.  



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


